Citation Nr: 1644843	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

By way of background, in the April 1996 decision, the RO denied service connection, inter alia, for anxiety reaction claimed as nerves or emotional problems.  In April 1997, the Veteran submitted a timely notice of disagreement with such decision, including expressly with "the nervous disorder."  In December 1997, the RO issued a statement of the case (SOC) but did not include the issue pertaining to a psychiatric disorder.  Subsequently, the RO issued multiple rating decisions addressing psychiatric disorders, to include PTSD, bipolar disorder, and psychiatric disorders other than PTSD.

In April 2013, the RO issued an SOC addressing the issue of entitlement to service connection for a psychiatric condition, to include PTSD and depression.  Later in April 2013, the Veteran submitted a substantive appeal (VA Form 9), which perfected his appeal as to the psychiatric disorder claim.  Any rating decision, issued subsequent to the April 1996 rating decision, concerning service connection for a psychiatric disorder reconsidered the Veteran's claim of entitlement to service connection for anxiety reaction claimed as nerves or emotional problems.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In sum, this appeal ultimately stems from the initial claim because a SOC was required after the April 1997 NOD and it was not provided until April 2013, after which the Veteran perfected the appeal.  Therefore, the submission of new and material evidence is not necessary and the claim is reviewed de novo.

In the April 2013 substantive appeal, the Veteran requested a Board videoconference hearing at a local VA office.  The Veteran was scheduled for a March 2015 hearing but apparently failed to appear for the hearing.  However, it is unclear from the record whether the Veteran actually received notification of such hearing because of the Veteran's multiple addresses of record (to include [redacted], Alabama) during the time the hearing was scheduled.  The Board notes that, more recently in April 2016, the Veteran submitted a request for hardship determination form indicating that his current address was on [redacted], Alabama.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for his requested Board videoconference hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.  The notice of such hearing should be sent to the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the appropriate RO at the earliest available opportunity at his current mailing address.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

